department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date dear contact person identification_number contact number employer_identification_number form required to be filed tax years we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you have any questions about your lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number legend country commission trustee manager declaration fund description ci s n i i s w_i date x percent y percent u percent v percent dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a_trust created on date as a common_investment_fund by commission pursuant to the charities law of country declaration provides that you were formed for the purpose of creating an investment fund to which any charity registered with commission each a registered charity may contribute in exchange for investment units declaration does not expressly provide that you were created exclusively for charitable purposes within the meaning of sec_501 you provided an opinion of legal counsel explaining that an amendment of declaration to include an appropriate clause stating that you were formed exclusively for charitable purposes within the meaning of sec_501 would require action by commission and such action could not easily be accomplished you assert that your status as a registered charity under the laws of country demonstrates that you are organized for a charitable purpose nonetheless if the grant of exemption would be conditioned solely upon an amendment to declaration you would take steps to obtain the necessary amendment declaration vests oversight of your activities in commission under the terms of declaration commission delegates duties and responsibilities among manager trustee and an administrative body independent of manager and trustee board board determines your investment objectives and provides a written_statement of those investment objectives to manager with a copy to trustee board is responsible for supervising the execution of trustee’s and manager’s respective duties manager prepares a written investment policy consistent with the investment objectives set by board manager's written investment policy must address diversification of investments suitability of investments based upon board’s investment objective balance among types of investments risk expected_return and realization of investments manager's responsibilities also include preparation of fund description which is an informational guide to investor charities trustee maintains custody of your assets creates and cancels units executes documents necessary to effect securities transactions as directed by manager and oversees the performance of manager’s duties trustee advises commission of any issues regarding manager’s compliance with the terms of declaration or manager's performance of its specific investment management duties by acquiring units a registered charity may achieve diversification of its financial_assets that it might not be able to achieve on its own in addition as your investments include u s equities an investor charity can gain access to the u s equity market by acquiring units manager determines the value of units based upon the value of your assets after provision is made for expenses and fees paid to trustee and to manager as a result each investor charity bears a share of expenses and fees in proportion to the number of units it owns under the terms of declaration an investor charity is entitled to a copy of declaration and any amendments thereto fund description the investment policy statement reports prepared by board trustee or manager as required by declaration statements of account and any required audit reports investor charities do not participate in the selection or removal of board trustee or manager approval of investor charities is not required for any matters other than a reorganization or dissolution questions arising as to the rights of investor charities under declaration are decided by trustee you state that your sole activity is investment management for the benefit of registered charities that contribute funds to you in exchange for investment units for additional information you expanded upon the description of your activities to include free training programs and conferences designed to enhance charity managers’ ability competently to manage their organizational funds however you do not indicate the amount of time devoted to those activities or describe how or by whom they are conducted in response to a request board manager and trustee are entitled to reimbursement for expenses_incurred in connection with services rendered to you management and trustee fees respectively the fee paid to manager cannot exceed x percent per annum the fee approved by commission is y percent per annum the fee paid to trustee cannot exceed u percent the fee approved by commission is v percent in addition manager and trustee are each entitled to you state that the fee paid to manager is generally set at a rate that will allow manager to recover its costs however the fee is not specifically tied to manager’s costs instead you state that manager is owned by c1 c2 and c3 each of which is a registered charity to the extent that manager derives a profit from services rendered to you those profits exclusively benefit c1 c2 and c3 you represented that as a foreign organization you are not subject_to office of foreign assets control ofac rules however country has its own sanctions program and that you comply with those requirements you further assert that as you do not make grants or engage in activities outside of country checking investor charities’ against the sanction list maintained by country addresses this issue you assert that you are not subject_to sec_508 because more than __ percent of your receipts are from sources outside the united_states you are nonetheless seeking a determination of exemption under sec_501 because of a requirement imposed by a transfer agent as defined in sec_7701 law sec_501 provides an exemption from taxation for organizations that are organized and operated exclusively for charitable and educational_purposes including for the prevention of cruelty to animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_502 provides that a n organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_508 provides that subject_to certain exceptions in order to be recognized as an organization described in sec_501 the organization must provide notice to the secretary_of_the_treasury an organization claiming exemption under sec_501 provides such notice by filing form_1023 sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 the organization must be one that is both organized and operated exclusively for one or more charitable educational or other exempt purposes an organization that fails to meet either the organizational or the operational_test is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if the provisions of its articles of organization limit the purposes of the organization to those exempt purposes and do not expressly empower the organization to furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that in the case of a_trust the term articles of organization refers to the trust instrument engage other than to an insubstantial degree in one or more activities that are not in sec_1_501_c_3_-1 provides that an organization will be regarded as being operated exclusively for charitable purposes only if the organization engages primarily in activities which further the accomplishment of an exempt_purpose so long as only an insubstantial part if activities are not in furtherance of the accomplishment of exempt purposes sec_1_508-1 provides that an organization seeking exemption under sec_501 must file the notice described in sec_508 within months from the end of the month which the organization was organized and such notice is filed by submitting a properly completed and executed form_1023 exemption application sec_1_508-1 provides that sec_508 does not apply to a foreign organization described in sec_4948 which is an organization that has received substantially_all of its support from sources outside the united_states sec_1_508-1 provides that any organization excepted from the requirement of filing notice under sec_508 will be exempt from taxation under sec_501 if of that section whether or not it files such notice it meets the requirements its in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in christian echoes nat'l ministry f 2d pincite 10th cir cert_denied 414_us_864 citing 346_us_389 it was held that an organization claiming exemption has the burden of establishing its entitlement to exempt status in revrul_69_528 1969_2_cb_127 it was held that an organization that provided investment management services to charitable organizations seeking a means to diversify their investments did not qualify for exemption under sec_501 the investing charities had no control_over the management of the investments the organization had absolute and uncontrolled discretion as if it were absolute owner with respect to investments payment of taxes and liens and distributions or accumulation of income and principal investing charities had no power to cause a partition of the fund in revrul_71_529 1971_2_cb_234 it was held that an organization that assisted member colleges and universities in fund management qualified for exemption under sec_501 the member organizations controlled the organization through selection of its governing body from among representatives of all member institutions member organizations paid only nominal fees contributions from other charitable organizations it was held that the applicant achieved a charitable purpose by providing an essential service for charges substantially below cost which were less than cost substantially_all of the organization's expenses were paid_by sec_508 provides that subject_to certain exceptions in order to be recognized as an organization described in sec_501 the organization must provide notice to the secretary_of_the_treasury and such organization claiming exemption under sec_501 provides such notice by filing form_1023 application_for recognition of exemption under sec_501 sec_1 a vi provides that sec_508 does not apply to a foreign organization that receives substantially_all of its support from sources outside the united_states since you are a foreign organization that receives substantially_all of your support from sources outside the united_states you are excepted from sec_508 however even if you are not subject_to the requirements under sec_508 to apply for recognition of tax exemption you must nonetheless submit form_1023 and provide a showing that you are entitled to exemption in order to obtain a written_determination that you qualify as an organization described in sec_501 in order to qualify for exemption under sec_501 and obtain a written_determination of exemption you must be organized and operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 in revrul_72_369 1972_2_cb_245 it was held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 the ruling states pjroviding managerial and consulting services on a regular basis for a fee are a trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely to exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code rationale sec_1_501_c_3_-1 explains that you cannot be exempt under sec_501 if you do not meet the organizational_test under sec_1_501_c_3_-1 and the operational_test under sec_1_501_c_3_-1 organizational_test sec_1_501_c_3_-1 explains that you would not meet the organizational_test if your articles empower you to engage as a substantial part of your activities in activities which in themselves are not in furtherance of one or more of the exempt purposes set forth in sec_501 an organization is organized exclusively for charitable purposes when its articles of organization include provisions describing the purposes for which the organization was formed that satisfy requirements of sec_501 your articles of organization are set forth in declaration declaration provides that you were organized for the purpose of creating a common_investment_fund benefiting registered charities that purchase units the purchasing of units by registered charities is not a charitable purpose within the meaning of sec_501 sec_1_501_c_3_-1 of the regulations explains that you would be regarded as operated operational_test accomplish one or more of the exempt purposes specified in sec_501 the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of the truly exempt purposes see 326_us_279 exclusively for one more exempt purposes only if you engage primarily in activities which an organization is operated exclusively for charitable purposes only if it is primarily engaged in activities that accomplish a charitable purpose and only an insubstantial portion of its activities if any are not in furtherance of a charitable purpose an organization providing investment management assistance to one or more charitable organizations may qualify for exemption under sec_501 depending upon the circumstances like the organization described in revrul_71_529 your investors must be charitable organizations your investors are able to achieve diversification of investments that might not otherwise be feasible and your investors can obtain the benefits of professional management of their financial_assets however unlike the organization described in revrul_71_529 your investors do not participate in management your investors do not participate in the selection or removal of board trustee or manager the management fee paid to manager is not substantially less than cost and the investment management fee is not defrayed by gifts from donors revrul_69_528 describes an organization created to provide investment management services that did not qualify for exemption under sec_501 the investors did not control the organization an investor’s rights were limited to acquiring an investor interest and electing to take a distribution in liquidation of its interest in the common fund you are similar to the organization described in revrul_69_528 in that investor charities’ interests are limited to investment units in a common fund investor charities have no right to participate in the development of the investment objectives and investor charities take no part in approving the resulting investment policy developed by manager to accomplish the investment objectives revrul_72_369 describes an organization that provided managerial and consulting services exclusively to charitable organizations that did not qualify for exemption under sec_501 in that case the services were provided at a fee limited to cost you are similar to the organization described in revrul_72_369 in so far as the fee paid to manager bears a relationship to costs it incurs to provide its services however unlike the fee charged by the organization described in revrul_72_369 your fee is not specifically limited to cost you indicate that manager may derive a net profit from its services to you any such profits pass through manager to c1 c2 and c3 the fact that your services are provided solely to registered charities under the laws of country is not sufficient to characterize your activity as charitable within the meaning of sec_501 sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under sec_501 on the ground that all of its profits are payable to one or more organizations exempt from federal_income_tax under sec_501 investment management services are a trade_or_business ordinarily carried on for a profit even though potential net profits derived by manager flow exclusively to the three registered charities that own it you are nonetheless engaged in the trade_or_business of investment management on terms and conditions that do not accomplish a charitable purpose within the meaning of sec_501 based upon your application and the supporting documentation provided we conclude that you are neither organized nor operated for charitable purposes declaration does not satisfy the organizational_test you also fail to satisfy the operational_test because you provide investment management services to any registered charity that opts to acquire units on terms and conditions that do not accomplish a charitable purpose accordingly you do not qualify for exemption as an organization described in sec_501 conclusion therefore you have not established that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc se t eo ra t holly o paz director rulings and agreements sincerely you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter
